


EXHIBIT 10.73






SECOND AMENDMENT AND RATIFICATION
TO PURCHASE AND SALE OF MEMBERSHIP INTERESTS AGREEMENT


THIS SECOND AMENDMENT AND RATIFICATION TO PURCHASE AND SALE OF MEMBERSHIP
INTERESTS AGREEMENT (this “Amendment”) is dated as of November 20, 2014, by and
among PKY SUSP, LLC, a Delaware limited liability company (“Seller”) and Banyan
Street/GAP SUSP Holdings, LLC, a Delaware limited liability company (“Purchaser”
and each Seller and Purchaser shall each be a “party” and collectively the
“parties”).


RECITALS
A.    Seller and Purchaser entered into that certain Purchase and Sale of
Membership Interests Agreement dated October 5, 2014 and that certain Amendment
and Ratification to Purchase and Sale of Membership Interests Agreement dated
October 29, 2014 (collectively, the “Agreement”).
B.    Seller and Purchaser desire to amend the Agreement as more particularly
set forth in this Amendment.
NOW THEREFORE, for and in consideration of the mutual agreements set forth
herein, and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties amend the Agreement as follows:


1.    Recitals; Defined Terms. The above recitals are true and correct and
incorporated in this Amendment by reference. Capitalized terms not otherwise
defined in this Amendment shall have the meanings given to them in the
Agreement.


2.    Section 10.1.5. Section 10.1.5 of the Agreement shall be deleted in its
entirety and replaced with the following:


“A rent roll for the Properties dated as of November 1, 2014;”
3.    Amendment to SUSP I PSA. Purchaser agrees and consents to Seller entering
into an amendment to the SUSP I PSA on or about the date hereof in the form and
content previously provided to Purchaser, which amendment, among other things,
amends Section 10.1.10 of the SUSP I PSA.


4.    Effectiveness of Amendment. Upon the execution and delivery hereof, the
Agreement shall be deemed to be amended and/or restated as hereinabove set forth
as fully and with the same effect as if the amendments made hereby were
originally set forth in the Agreement, and this Amendment and the Agreement
shall henceforth respectively be read, taken and construed as one and the same
instrument, but such amendments shall not operate so as to render invalid or
improper any action heretofore taken under the Agreement.





--------------------------------------------------------------------------------




5.    Miscellaneous.


(a)The terms of Sections 15.1 to 15.9 (inclusive), 15.10 (solely as it relates
to changes or modifications) and 15.11 of the Agreement shall apply to this
Amendment mutatis mutandis, as applicable


(b)Except as modified by this Amendment, all terms and conditions of the
Agreement shall remain unmodified and in full force and effect.


[SIGNATURES TO FOLLOW ON NEXT PAGE]



2

--------------------------------------------------------------------------------






The parties hereto have executed this Amendment effective as of the date set
forth above.


PURCHASER:


BANYAN STREET/GAP SUSP HOLDINGS, LLC, a Delaware limited liability company


By:      /s/ Rodolfo Prio Touzet            
Name:    Rodolfo Prio Touzet
Title:    Authorized Signatory











































--------------------------------------------------------------------------------




SELLER:




PKY SUSP, LLC,
a Delaware limited liability company


By:     /s/ David R. O'Reilly                
Name: David R. O'Reilly
Title: Executive Vice President and Chief Financial
Officer




By:     /s/ Jeremy R. Dorsett                
Name: Jeremy R. Dorsett
Title: Executive Vice President and General
Counsel









